Title: John Thaxter to Abigail Adams, 17 July 1778
From: Thaxter, John
To: Adams, Abigail



Madam
Philadelphia July 17th. 1778

In my letter of the 11th. inst. I mentioned the arrival of the French Ambassador at Chester. I am now to inform you that on the 12th. a Committee of Congress, escorted by a party of light dragoons, waited on him at that place to accompany him to this City. About two o Clock the same day he entered the City. The usual military salutes were paid him by two detached parties that were previously drawn up. After his arrival at Head Quarters 15 Canon were discharged—13 for the States, one for the King of France and one for the King of Spain.
Monsr. Gerard, the Ambassador, is a citizen of Strasbourg. He appears to be about fifty years of age. He is a grave Man and well calculated for the Embassy. He is easy and polite in his manners, without the least tincture of affectation; agreeable in his address and dignified in his demeanour. He burdens no one with a multiplicity and parade of Bows and Conges. He will soon have a public reception.
The frontiers of this State have suffered exceedingly by Indians, the disaffected and British Savages. They have made a considerable Excursion and have marked their progress with depredation and bloodshed. Near 200 of our men have been slain, some murdered and others killed in battle. Detachments have been ordered up to check not only their incursions but to sack their towns and extirpate those blood hounds from the Earth. We must deal with them in their own way—promiscuous destruction is their rule and mode of Warfare.
I hope soon to have some agreeable News from New York. The French Fleet have arrived at Sandy Hook. The first news I will transmit, if authentick.

I beg Madam you will excuse this slovenly Scroll—it is the effects of hurry which will apologize for Your most obedt. Servt.,
J.T.

